DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US 2018/0356594 A1).  Zhao teaches a fusion-splicing apparatus (Fig. 1) comprising a reinforcement device (1, Figs. 1-9) for an optical fiber fusion-spliced portion (part of 4), which reinforces a fusion-spliced portion of optical fibers (P0052) by heating and shrinking a reinforcement sleeve (4) covering the fusion spliced portion (P0052), the reinforcement device comprising:

wherein the heater includes a sleeve housing portion (11, 12) capable of housing the reinforcement sleeve (4) (P0054),
wherein the sleeve housing portion (11, 12) includes at least a first wall portion (11) extending in a longitudinal direction of the sleeve housing portion and a second wall portion (also 11) facing the first wall portion and extending in the longitudinal direction (see Figs. 5, 6A-C),
wherein the first wall portion and the second wall portion (11) are configured such that a distance between the first wall portion and the second wall portion increases from a bottom portion side of the heater toward a top portion side of the heater in a cross-section orthogonal to the longitudinal direction (V and U shapes as seen in Figs. 5, 6A-C), and
wherein at least two bent portions are formed to at least one of the first wall portion and the second wall portion in the cross-section (Figs. 6A and 6B differ from the straight V shape as shown in Fig. 5 by including a “multiple bent portions” that makes the portion of Fig. 6A more U shaped and makes the portion of 6B more bent V shaped via multiple “bent portions”);
wherein the first wall portion is line-symmetrical with the second wall portion in the cross-section (see Figs. 3, 5, 6A-C); and
wherein the heater (part of 1, 2 with 11, 12)) further includes a third wall portion (12) connecting an end portion of the first wall portion (11) and an end portion of the second wall portion (11) on the bottom portion side (Figs. 3, 5, 6A-C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach heater wall portions for fusion splicers wherein the walls taper from the bottom to the top:
US 2012/0243838	US 8950955		US 9134480		US 10557991

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883